Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Livinson Brumaire appeals a district court order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). The district court found Brumaire was not eligible for a reduction because he was responsible for more than 4.5 kilograms of crack cocaine. We affirm.
We find the district did not abuse its discretion denying Brumaire’s motion for a sentence reduction. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (stating standard of review). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.